
	

114 S1925 IS: To extend the secure rural schools and community self-determination program and to make permanent the payment in lieu of taxes program and the land and water conservation fund. 
U.S. Senate
2015-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1925
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2015
			Mr. Heinrich (for himself, Mr. Wyden, Mr. Udall, Mr. Bennet, Mr. Markey, Mr. Schatz, Mr. Merkley, Mr. Coons, Mr. Peters, Mr. Tester, Ms. Baldwin, Mr. King, Mr. Leahy, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the secure rural schools and community self-determination program and to make permanent
			 the payment in lieu of taxes program and the land and water conservation
			 fund. 
	
	
		1.Extension of secure rural schools and community self-determination program
			(a)Secure payments for states and counties containing federal land
 (1)DefinitionsSection 3(11) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102) is amended—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C)—
 (i)by striking fiscal year 2012 and each fiscal year thereafter and inserting each of fiscal years 2012 through 2015; and (ii)by striking year. and inserting year; and; and
 (C)by adding at the end the following:  (D)for each of fiscal years 2016 through 2021, the amount that is equal to the full funding amount for fiscal year 2011..
 (2)Calculation of paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended by striking 2015 each place it appears and inserting 2021.
 (3)ElectionsSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended—
 (A)in paragraph (1)— (i)in subparagraph (A), by striking August 1, 2013 (or as soon thereafter as the Secretary concerned determines is practicable), and August 1 of each second fiscal year thereafter and inserting August 1 of each fiscal year (or a later date specified by the Secretary concerned for the fiscal year); and
 (ii)by adding at the end the following:  (D)Payment for fiscal years 2016 through 2021A county election otherwise required by subparagraph (A) shall not apply for fiscal years 2016 through 2021 if the county elects to receive a share of the State payment or the county payment in 2013.; and
 (B)in paragraph (2)(B)— (i)by inserting or any subsequent year after 2013; and
 (ii)by striking 2015 and inserting 2021. (4)Election as to use of balanceSection 102(d)(1) of the Secure Rural Schools and Community Self Determination Act of 2000 (16 U.S.C. 7112(d)(1)) is amended—
 (A)in subparagraph (B)(ii), by striking not more than 7 percent of the total share for the eligible county of the State payment or the county payment and inserting any portion of the balance; and
 (B)by striking subparagraph (C) and inserting the following:  (C)Counties with major distributionsIn the case of each eligible county to which $350,000 or more is distributed for any fiscal year pursuant to either or both of paragraphs (1)(B) and (2)(B) of subsection (a), the eligible county shall elect to do 1 or more of the following with the balance of any funds not expended pursuant to subparagraph (A):
 (i)Reserve any portion of the balance for projects in accordance with title II. (ii)Reserve not more than 7 percent of the total share for the eligible county of the State payment or the county payment for projects in accordance with title III.
 (iii)Return to the Treasury of the United States the portion of the balance not reserved under clauses (i) and (ii)..
 (5)Failure to electSection 102(d)(3)(B)(ii) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(d)(3)(B)(ii)) is amended by striking purpose described in section 202(b) and inserting purposes described in section 202(b), section 203(c), or section 204(a)(5).
 (6)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2015 and inserting 2021.
				(b)Continuation of Authority To Conduct Special Projects on Federal Land
 (1)Pilot programSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).
 (2)Availability of project fundsSection 207(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7127(d)(2)) is amended by striking subparagraph (B) and inserting subparagraph (B)(i).
 (3)Termination of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended—
 (A)in subsection (a), by striking 2017 and inserting 2023; and (B)in subsection (b), by striking 2018 and inserting 2024.
					(c)Continuation of Authority To Use County Funds
 (1)Funding for search and rescueSection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended by striking paragraph (2) and inserting the following:
					
 (2)to reimburse the participating county or sheriff for amounts paid for by the participating county or sheriff, as applicable, for—
 (A)search and rescue and other emergency services, including firefighting, that are performed on Federal land; and
 (B)emergency response vehicles or aircraft but only in the amount attributable to the use of the vehicles or aircraft to provide the services described in subparagraph (A)..
 (2)Termination of authoritySection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended—
 (A)in subsection (a), by striking 2017 and inserting 2023; and (B)in subsection (b), by striking 2018 and inserting 2024.
 (d)No reduction in paymentTitle IV of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7151 et seq.) is amended by adding at the end the following:
				
 404.No reduction in paymentsPayments under this Act for fiscal year 2016 and each fiscal year thereafter shall be exempt from direct spending reductions under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a)..
 2.Restoring mandatory funding status to the payment in lieu of taxes programSection 6906 of title 31, United States Code, is amended in the matter preceding paragraph (1), by striking of fiscal years 2008 through 2014 and inserting fiscal year.
		3.Permanent authorization and full funding of the Land and Water Conservation Fund
 (a)AuthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2015. (b)Full funding (1)In generalSection 200303 of title 54, United States Code, is amended to read as follows:
					
						200303.Availability of funds
 (a)In generalAmounts deposited in the Fund under section 200302 shall be made available for expenditure, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2130)).
							(b)Additional
 amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.
							(c)Allocation
		authority
								(1)Submission of
 cost estimatesThe President shall submit to Congress detailed account, program, and project allocations to be funded under subsection (a) as part of the annual budget submission of the President.
								(2)Alternate
		allocation
									(A)In
 generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account and program.
									(B)Allocation by
		president
										(i)No
 alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date that is 120 days after the date on which the applicable fiscal year begins, amounts made available under subsection (a) shall be allocated by the President.
										(ii)Insufficient
 alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.
										(3)Annual
 reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..
 (2)Clerical amendmentThe table of sections affected for title 54 is amended by striking the item relating to section 200303 and inserting the following:
					200303. Availability of funds..
				(c)Public
 accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 1.5 percent of the annual authorized funding amount shall be made available each year for projects that secure recreational public access to existing Federal public land for hunting, fishing, or other recreational purposes..
			
